Citation Nr: 0611308	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability arising from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In this decision, the RO denied entitlement to 
an increased evaluation for the veteran's post-traumatic 
stress disorder (PTSD).  His prior 50 percent evaluation was 
confirmed and continued.  This appeal also arises from a 
March 2004 decision that denied entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU) arising from service-connected disabilities.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision 
regarding the issue decided below has been obtained.

2.  The veteran's PTSD is manifested by no more than a severe 
occupational and social impairment in most areas and 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for a schedular disability rating of 70 percent, 
but not more, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in January 2003 and August 2004.  These letters 
informed him of the requirements to establish an increased 
evaluation for his PTSD.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to VA.  In these letters and 
in the Statement of the Case (SOC) issued in August 2003 and 
Supplemental Statements of the Case (SSOC) issued in March 
2004 and March 2005 informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The Board notes that the appropriate VCAA notification was 
issued after the initial adverse decision of January 2002.  
However, the RO remedied this deficiency by issuing the 
notification letters of January 2003 and August 2004, and 
then readjudicating this claim on its merits in March 2005.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation.  The SOC 
and SSOCs specifically informed him of the type of evidence 
necessary to establish a particular disability rating.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for his PTSD.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board grants a higher evaluation (which in 
turn will require additional RO review to establish the 
effective date of this award) and concludes that the 
preponderance of the evidence is against any higher schedular 
evaluation, any questions as to the appropriate effective 
date to be assigned are rendered moot.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his PTSD.  The veteran has 
only identified VA treatment of his PTSD.  These records have 
been obtained and associated with the claims file.  The RO 
has also requested copies of the veteran's medical records in 
the possession of the Social Security Administration (SSA).  
The SSA responded to this request in July 2005 informing VA 
that these records could not be provided as the veteran's SSA 
folder had been destroyed.  As the custodian of the SSA 
records has verified that the requested material has been 
destroyed, the Board finds that no further development is 
warranted regarding the SSA records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in February 
2003 and November 2004.  These examination reports noted 
accurate medical histories, findings on examination, and the 
appropriate diagnoses and opinions.  The examiners clearly 
indicated in their reports that the claims file had been 
reviewed in connection with these examinations.

The veteran was given an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in August 2003.  He declined this opportunity.  Based on the 
above analysis, the Board concludes that further development 
is not required and adjudication of this claim is appropriate 
at this time.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letters, SOC, and SSOCs 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.  
The 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a).  Further, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Court issued important guidance in the application of the 
current psychiatric rating criteria.  The Court held that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibits the symptoms listed in the 
rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2003).

The nomenclature employed in the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Adjudicators must be thoroughly familiar with this manual to 
properly to apply the general rating formula for mental 
disorders.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 
31-40 is defined as some impairment in reality testing or 
communications (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed individual avoids friends, neglects family, 
and is unable to work).  A score of 41-50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61-70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The veteran has contended that he should be awarded a total 
schedular evaluation for his PTSD.  He claims that he has 
been unable to work for many years due to his PTSD symptoms.  
The veteran has alleged that his PTSD has prohibited him from 
having normal relationships with his colleagues, friends, 
family, and other loved ones.  

A review of the veteran's medical records indicates that the 
veteran was repeatedly hospitalized at VA facilities from the 
mid-1990s to the early 2000s.  The diagnoses included PTSD, 
dysthymic disorder, major depression (with psychotic 
features), alcohol induced mood disorder, and an anxiety 
disorder.  Until 2002, these records also noted a consistent 
diagnosis for polysubstance abuse (to include alcohol, 
heroin, cocaine, and amphetamines).  The veteran evidenced a 
continuing cycle of treatment and relapse regarding his 
substance abuse problem.  He also intermittently received 
diagnoses for likely borderline personality disorder, 
dependent personality with passive-aggressive traits, and a 
learning disability (presumably dyslexia).

In July 2001, the veteran was accepted into a VA program for 
treatment of his alcohol and drug dependence.  He was 
hospitalized in October 2001.  The diagnoses were alcohol 
dependence, drug dependence, PTSD with depression, and a 
dependent personality with passive-aggressive traits.  His 
GAF score on admission was 55 and on discharge was 65.

The veteran was hospitalized at a VA facility in December 
2002.  He reported increased depression for the past two to 
three months due to upcoming anniversaries of traumatic 
events during the Vietnam War.  He complained of anhedonia, 
poor sleep, decreased appetite, feelings of guilt/self-blame, 
inability to think of anything except Vietnam 
(flashbacks/intrusive thoughts), nightmares seven days a 
week, self-isolation, and substance abuse.  It was noted that 
the veteran attempted suicide by overdosing on heroin at the 
beginning of December.  The veteran reported that he 
continued to have good contact and relationships with his 
sister and son.  He noted that prior to military service he 
had done poorly in school and had never learned to read or 
write well.  He dropped out of school in the 8th grade.  The 
veteran owned his own auto mechanic business after leaving 
military service, but had to quit so that he could enter 
treatment for his PTSD and alcohol abuse.  While working, the 
veteran claimed that he had more business than he knew what 
to do with.  

Mental status examination revealed the veteran was casually 
dressed with adequate hygiene.  He was cooperative, calm, 
alert, and oriented; but constantly jiggled his left leg.  He 
was depressed and his affect was restricted and congruent.  
His speech was slightly slow, but with normal rhythm and 
volume.  His thought process was linear and logical, and he 
denied any perceptual disturbances.  The veteran reported 
suicidal ideation.  The final diagnoses were depression, 
recent/serious suicide attempt with heroin, history of 
psychotic features in past, "past ECT" severe PTSD, 
alcohol/heroin abuse, and learning disability (presumably 
dyslexia).  The veteran's GAF on admission was 25.  He was 
discharged without suicidal or homicidal ideation.  His GAF 
at discharge was 50.  

The veteran was afforded a VA compensation examination in 
February 2003.  Regarding his pre-service history, the 
veteran reported that he only saw his father intermittently 
until age 15 and he had not seen him since.  The veteran was 
raised primarily by his mother in what he considered a "very 
good" home without abuse or neglect. He attended school 
through the 8th grade, when he discontinued in around 1964 in 
favor of employment.  He denied juvenile legal misconduct in 
his developmental years.  The veteran worked out of his home 
garage from 1964 through 1967, prior to entering the 
military.

After the veteran's military discharge, he again worked as a 
mechanic out of his own garage on an intermittent basis, 
being self-employed through 1990.  Also during those years, 
he worked for a paper company, a fiberglass firm, and other 
short-lived positions.  The veteran claimed that he could not 
work for others because of his alcoholic excess and 
"attitude."  By 1990, he had become sufficiently disabled 
and disruptive, and his sister helped him connect with VA.  
He has not worked consistently since, except for a few day 
jobs.  The veteran was found to have significant difficulty 
with alcohol since the late 1960s when he was serving in 
Vietnam.  His first driving while intoxicated (DWI) offense 
occurred in 1970 and his most recent in December 2002, 
totaling five in all.  He also has completed around five 
different chemical dependency treatment programs with the VA 
from 1990 to 2001.  In addition to his alcoholic excess, the 
veteran reported an addiction to heroin for many years, 
starting in 1968 and spanning the years through 2003.  The 
veteran claimed that his last use of alcohol or elicit 
substances was in January 2003.  He reported that his 
chemical dependency caused job loss, missed work, blackouts, 
and numerous other hardships related to his excess.

The veteran had twice been married, initially from 1970 
through 1981, and again from 1981 through 1985.  He now 
cohabited with a woman who is vocationally disabled due to a 
back condition.  The veteran complained of self-isolation.  
He currently lived with his cohabitant.  He generally retired 
to bed between 9:00 and 10:00 p.m. and arose most days 
between 4:00 and 7:00 a.m.  During the mornings, he drank 
coffee, watched television, and continued sedentary 
television viewing throughout the remainder of the afternoon 
and evening.  He did not attend church nor belong to other 
clubs.  He claimed to maintain no significant friendship and 
he further denied any significant activity with his 
cohabitant.  He had not been looking for work and apparently 
has been dissuaded from doing so by his various treatment 
practitioners at VA.

On examination, the veteran was casually dressed and cleanly 
groomed, appearing his stated age.  He maintained sound eye 
contact during the examination and related in a rather low 
key, logical, coherent, and well-oriented fashion.  He spoke 
softly and maintained his composure throughout the interview, 
relating with neutral to positive affect.  The veteran did 
not lose composure or demonstrate significant subjective 
distress during the interview, but he made reference to 
chronic depression, periodic suicidal ideation, frequent 
nightmares, intrusive thoughts, etc.  He was logical, 
coherent, well oriented, and showed intactness of recent and 
remote memory.  He seemed sincere and forthright but did not 
affectively endorse self-reported distress or past 
traumatization.  The veteran subtracted serial 7s with 
partial accuracy at a slow pace and abstractly interpreted 
simple proverbs.  No idea of reference or delusion was 
elicited, and he denied hallucinations.  The veteran claimed 
to be largely self-isolative and unproductive, with a low 
stress threshold.  It was reported that when the veteran 
attempted to work or leave his comfort zone, he tended to 
experience stress, distress, sleep disturbance, and then 
depression and suicidal thoughts.  The examiner noted that 
the veteran had apparently attempted suicide on three 
occasions in 1991 with a heroin overdose, in 1997 with a 
pistol in his mouth, and in December 2002 by overdose.  The 
veteran currently denied suicidal or assaultive intention.  
He reportedly slept very poorly, as little as one or two 
hours per night, without psychotropics.  That has been his 
pattern since the mid-1980s, though he did better on 
psychotropics, now sleeping as much as five or six hours per 
night.  However, he reportedly continues to suffer nightmares 
and recently had his psychotropic regimen further changed on 
the day of this examination to include five psychotropic 
medications total. 

The diagnosis was chronic, moderate to high intensity PTSD; 
alcohol/heroin dependence in remission; and a personality 
disorder not-otherwise-specified (NOS).  The GAF score 
assigned was 55.  The examiner commented that the veteran's 
history reflected some instability and school discontinuation 
as an adolescent prior to entering the military.  He did not 
appear to have worked consistently for any employer either 
before his military tour or afterward.  Even after his time 
in the service, it was noted that the veteran returned to 
unstructured self-employment as a mechanic, which he pursued 
intermittently through 1990.  He since has not worked 
consistently, either self-employed or in a structured 
capacity.  The examiner opined that a significant part of the 
veteran's maladjustment throughout adulthood had been due to 
chemical dependency, including alcohol and heroin.  Those 
dependencies continued up through 2002 and 2001, 
respectively.  The examiner commented that it would be very 
difficult to sort the etiology of the veteran's chemical 
dependency versus depression, as they have coexisted and 
perhaps exacerbated each other over the years.  While the 
veteran cited his PTSD and depression as the basis for his 
vocational retreat since 1990, the examiner found that the 
veteran's chemical dependency also reached its apex at about 
that time and had continued to be problematic throughout the 
1990s, through as recently as January 2003 (only six or seven 
weeks prior to this examination).  The examiner noted that it 
had been conjectured that the veteran's chemical dependency 
had been a means of self-medication in response to an 
underlying PTSD; however, this examiner found it was 
difficult to so state with confidence until the veteran 
achieved a lasting period of abstinence from intoxicants.  
Even without an assumed underlying PTSD, the examiner noted 
that it is not uncommon for persons such as the veteran to 
follow a life course of vocational inconsistency and decline, 
exclusively as an outgrowth of chemical dependency.  The 
examiner opined that based on the veteran's discontinuation 
of school after the 8th grade (which was similar to his self-
stated lifestyle after returning from the military) there was 
reason to assume underlying characterological dysfunction 
with attitudinal and egocentric elements inconsistent with 
regular employment and decorous response to supervision.  The 
examiner concluded that while the veteran may be disabled 
relative to his current employability, his current status may 
reflect the combined deficits of PTSD, related recurrent 
depression, and chemical dependency.  The examiner suspected 
personality factors and chemical dependency undermined the 
veteran's stability in concert and confounded with the 
underlying PTSD.  

The veteran was afforded another VA compensation examination 
in November 2004.  He complained of recurrent and intrusive 
recollections of his stressors, recurrent dreams of his 
combat in Vietnam, reliving/flashbacks of his in-service 
stressors, distress when exposed to things that remind him of 
Vietnam, avoidance of stimuli that would remind him of his 
wartime experiences, markedly diminished interest or 
participation in significant activities, feeling of 
detachment or estrangement from others, restricted range of 
affect, sense of a foreshortened future, difficulty falling 
or staying asleep, irritability and outburst of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The veteran indicated that he had not used 
drugs or alcohol in the past two years.  He got along well 
with his mother and his siblings and continues to with those 
still living.  He went to school through eighth grade but had 
significant learning problems with spelling and reading.  He 
had been married two times and has two sons.  He has other 
important current relationships, including his current 
fiance.  He was not active in any church.  After his military 
service, the veteran worked at a paper mill, fiberglass work, 
wrecking yards, and as an automobile mechanic.  The veteran 
claimed that most of his jobs were short-term because of his 
anger, abusive behavior, and due to his alcohol and drug 
abuse.  He obtained no further education after the military. 

On the mental status examination, the veteran was a neatly 
dressed and groomed male with good hygiene, appearing 
slightly older than his stated age.  The veteran showed no 
pain behavior.  His speech was normal.  The patient was 
pleasant, cooperative, and appeared to give his best efforts.  
He seemed sincere and was felt to be a reliable historian.  
He appeared to have good impulse control.  The veteran was 
alert and oriented.  Formal memory testing revealed less than 
a 7 digit span immediate recall after three attempts and the 
ability to repeat 4 of 4 unrelated words immediately and 3 of 
4 words after 3 minutes of distraction.  He was able to state 
his address, phone number, zip code, social security number, 
and date of birth.  He could not spell "world" correctly 
forwards or backwards.  His affect appeared depressed.  
Thought content revealed no suicidal, homicidal, assaultive, 
or delusional ideation; but did reveal a preoccupation with 
the Iraq war.  He was not felt to be a danger to himself or 
others.  The veteran performed serial 7's rapidly without 
errors.  His insight and judgment were "fairly good."  He 
knew the horse-table similarity ("legs") and interpreted 
proverbs abstractly.  The veteran had no difficulty 
understanding simple or complex commands.  

A typical day for the veteran began around 2:00 a.m.  He 
would just sit and watch TV and would walk at daylight if it 
got warm enough.  He cooked "quit" a bit, did some 
cleaning, but his fiance did the laundry.  He was in bed by 
12:30 a.m.  He appeared able to take care of his own personal 
needs.  The veteran was found to relate relatively poorly to 
others.  He was also found to generally not have effective 
work or social relationships.  The diagnoses were PTSD, major 
depression (single episode) with psychotic features, and 
alcohol abuse/dependence-"polystreet" drug abuse in remission 
for two years.  The GAF score assigned was 50.  The examiner 
commented that he believed that the veteran's PTSD and major 
depression were the result of the veteran's combat 
experiences in Vietnam.  However, this examiner opined that 
it was not proven that the veteran's alcohol and drug abuse 
were related to the veteran's active service, as his family 
history included alcoholism.  Finally, the examiner commented 
that the veteran's PTSD was of a moderate to severe severity.

The veteran was admitted to a VA medical center in December 
2004 with complaints of increased nightmares (6 times per 
week, waking up on average twice a night), sleep 
difficulties, and anxiety.  In addition, the veteran noted 
that the holidays were a difficult time for him, particularly 
Christmas, which was an anniversary of a traumatic event in 
Vietnam.  He reported other current PTSD symptoms including 
night sweats, flashbacks, reactivity and avoidance (e.g., 
Vietnamese people, the smell of diesel, news), social 
isolation, hyper vigilance, hyper startle, irritability, and 
emotional numbing.  He denied anger management difficulties 
or homicidal ideation as he "stuffs his emotions."  The 
veteran also reported depressive symptoms including depressed 
mood, anhedonia, fatigue, significant weight loss, decreased 
appetite, guilty feelings surrounding war trauma, and 
difficulty concentrating.  The veteran reported that he had 
been abstinent from substance use (including alcohol and 
heroin) for the past two years.  It was noted that the 
veteran had recently married his third wife, with whom he has 
had a five year relationship, and continued to live with her.  
He also reported that he had one son and one grandson, with 
whom he was close.  He had been unemployed for many years and 
lived on his VA disability.

On mental status examination, the veteran was alert, 
attentive, and cooperative.  His grooming was appropriate and 
his psychomotor activity was normal.  His mood was depressed, 
but his affect was appropriate to content.  His speech had a 
normal rate, rhythm, and volume.  He denied having 
hallucinations.  The veteran's thought process was coherent 
and content was directed to the questions and goal directed.  
He had no delusions or obsessions.  The veteran denied 
homicidal and suicidal ideation.  His insight and judgment 
were fair.  The veteran's fund of information and vocabulary 
were average.  The diagnoses were chronic PTSD, major 
depression, and alcohol/heroin dependence in full remission.  
The GAF assigned on admission was 32.  At the time of his 
discharge, he had a clinically significant decrease in his 
depressed mood, exhibited less anxiety, increased sleep, less 
social isolation.  His affect was brighter and of a wider 
range.  The veteran indicated that his nightmares had 
decreased and he felt calmer.  The GAF score assigned on 
discharge was 45.

After reviewing the totality of the evidence, the Board finds 
than an increased evaluation to 70 percent is warranted for 
the appellant's PTSD.  His latest VA examination has 
indicated that the severity of his PTSD is from moderate to 
severe in nature.  The lowest GAF obtained in recent years 
was a 25 noted in December 2002 after his suicide attempt, a 
score which reflects serious impairment and an inability to 
function in almost all areas.  While the record indicates 
that the veteran has also had periods of lessened 
symptomatology, the Board will resolve any doubt on the level 
of severity in the veteran's favor and award a 70 percent 
evaluation due to the veteran's deficiencies in most areas; 
suicidal ideation; depression affecting the ability to 
function independently, appropriately, and effectively; 
difficulty in adapting to stressful circumstances; and 
difficulty in establishing and maintaining effective 
relationships.  

However, the evidence does not support the award of a total 
schedular evaluation.  While the veteran did attempt suicide 
in December 2002, since his abstinence for alcohol and 
illicit drugs he has not reported any suicidal ideation.  
Therefore, it appears that the suicidal ideation was a 
manifestation of his polysubstance dependence.  Even if these 
suicide attempts were in some fashion associated with PTSD, 
since December 2002 the veteran has consistently denied 
homicidal or suicidal ideation and shown that he is not a 
persistent danger of hurting himself or others.  Even at the 
veteran's worst during his VA hospitalizations in December 
2002 and December 2004, the mental status examinations did 
not reveal gross impairment in thought processes or 
communication, persistent delusions or hallucinations, an 
inability to perform activities of daily living, 
disorientation, or significant memory loss of names, own 
occupation, or own name.  In fact, his VA compensation 
examinations noted substantial functional ability, even with 
his PTSD, with assigned GAF scores of 50 and 55.  These 
scores are consistent with the GAFs noted on discharge in 
October 2001, December 2002, and December 2004.  The GAF 
scores at those times ranged from 45 to 65.

The evidence shows that the veteran has been able to maintain 
effective and sustained relationships with his current 
spouse, a sister, a son, and a grandson.  He has indicated 
that he can do daily activities around his home.  His 
personal hygiene has been reported to be from adequate to 
good, even during his exacerbations in December 2002 and 
December 2004.  Based on the hospitalization reports, it 
appears that the veteran has increased symptomatology during 
the holiday season which is the anniversary of his trauma in 
the Vietnam War.  However, the severe exacerbation of 
symptoms (GAFs noted as 25 and 32) appears to be short lived, 
usually requiring hospitalization of only a few weeks, and 
not consistent year to year.  While these exacerbations 
result in inappropriate behavior and have a potential danger 
of hurting the veteran or others, the treatment records are 
clear that such episodes are relatively infrequent and cannot 
be characterized as persistent.  

Although the veteran has some problems with anger control in 
the past, he has exhibited only one incident in December 2002 
where he had lost his impulse control and had to be 
hospitalized for his own protection.  He has consistently 
denied any homicidal ideation in recent years.  The 
overwhelming majority of the mental status examinations have 
failed to show any symptoms of impairment of thought process 
or communication, inability to perform activities of daily 
living, lapses in personal hygiene, disorientation, or memory 
loss.  The majority of examinations have found no evidence of 
delusions or hallucinations.  

While the veteran has significant occupational and social 
impairment, he does not have a "total" impairment as 
required by the schedular criteria.  He is currently able to 
maintain effective relationships with his spouse and other 
family members.  While the veteran's PTSD has impacted his 
occupational ability, his level of occupational impairment is 
fully considered in the 70 percent evaluation.  His GAF 
scores and the examiners' opinions of February 2003 and 
November 2004 show that his PTSD symptomatology for most of 
the appeal period has been at a moderate level with 
intermittent exacerbations of severe or high intensity 
symptoms.  Such a level of symptomatology does not result in 
a total occupational impairment.  Based on this evidence, the 
Board finds that a total impairment has not been associated 
with the veteran's PTSD.  While the veteran's occupational 
and social relationships may not be as close as is preferred 
by the veteran, his current relational difficulties 
associated with his PTSD do not warrant a 100 percent 
schedular evaluation.  That is, the evidence of record shows 
that he has the ability to maintain effective relationships, 
even if stormy.

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran's PTSD has, in part, resulted in three 
hospitalizations since 2000, that is in October 2001, 
December 2002, and December 2004.  However, at least two of 
these hospitalizations (October 2001 and December 2002) were 
also in connection with drug use/dependence.  These 
hospitalizations were for relatively short periods.  While 
these periods did interfere with his daily activities and 
ability to maintain employment, such short inpatient 
treatment over a six-year period cannot be characterized as 
frequent.  

The veteran has claimed he is unable to work primarily due to 
his PTSD.  As discussed above, the medical opinions and GAF 
scores associated with his PTSD indicate that this disorder 
has obviously interfered with his industrial ability.  
However, his current level of disability is fully 
contemplated by the rating schedule and his current 
evaluation.  Thus, the Board finds that the veteran's PTSD 
does not present such an exceptional or unusual disability 
picture that it would render the application of the schedular 
criteria impractical.  

Based on the described symptomatology and the assigned GAF 
scores, the Board finds that the evidence supports an 
evaluation of 70 percent disabling under Code 9411.  However, 
the preponderance of the evidence is against a finding that a 
schedular rating in excess of 70 percent is warrranted at any 
time during the appeal period.  In summary, the evidence 
shows that the appellant has, at most, severe occupational 
and social impairment with difficulty in establishing and 
maintaining effective relationships.  While the veteran is 
competent to report his symptoms, the preponderance of the 
medical findings are against the award of a higher evaluation 
as they do not indicate symptomatology or social/industrial 
impairment analogous to the criteria for a 100 percent 
scheduler rating.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
diagnosis, etiology, and degree of impairment, than the 
appellant's statements.  To the extent that the appellant 
described more severe symptomatology associated with his 
service-connected PTSD, his lay evidence is not credible.  
See Washington v. Nicholson, slip op. 03-1828 (U.S. Vet. App. 
Nov. 2, 2005); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against the 
claim for an evaluation in excess of 70 percent and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a schedular disability rating of 70 percent, 
but not more, for PTSD is granted; subject to the laws and 
regulations governing the payment of VA benefits.


REMAND

According to the provisions of 38 C.F.R. § 4.16, a total 
disability rating may be assigned where the schedular rating 
is less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability, if such a single disability is 
rated at 60 percent or more.  In the current case, the VA 
examiner of February 2003 indicated that the veteran's 
industrial impairment was not just due to PTSD, but also the 
result of alcohol/drug dependence, a learning disability, and 
a personality disorder.  However, the veteran had just 
started a period of abstinence from his alcohol and drug 
dependence and the examiner opined that further examination 
might be warranted to determine whether the veteran's 
industrial adaptability improved.  In addition, the 
subsequent VA examination of November 2004 failed to 
specifically discuss whether the veteran's PTSD, standing 
alone, rendered him unable to pursue substantially gainful 
employment.  Based on this evidence, the Board finds that 
additional examination is required to determine if the 
veteran's PTSD prohibits him from obtaining and maintaining 
gainful employment.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if TDIU is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both TDIU and an effective date.  

Accordingly, the case is REMANDED for the following action:
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish TDIU and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Contact the VA Medical Center (VAMC) 
in Walla Walla, Washington and the Puget 
Sound VA Health Care System and request 
copies of the veteran's treatment records 
dated from December 2005 to the present 
time.  All responses and/or evidence 
received should be incorporated into the 
claims file.

3.  Thereafter, the veteran should be 
afforded a VA neuropsychiatric 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's current PTSD and whether 
he currently can maintain substantially 
gainful employment.  The claims folder 
must be sent to the examiner for review.  
Please provide the examiner with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.  

A VA examiner in February 2003 appears to 
opine that the veteran is unable to work 
due to multiple causes that included his 
PTSD, alcohol/drug dependence, a learning 
disability, and a personality disorder.  
This examiner indicated that the veteran 
had recently completed treatment for his 
alcohol/drug dependence and that 
additional examination after a period of 
sobriety was needed to determine the 
effects of the veteran's PTSD on his 
employability.  The veteran has been 
inconsistent regarding his report of 
continued sobriety.  On compensation 
examination in November 2004 he claimed 
that his alcohol and drug dependence were 
in remission.  However, A VA social work 
assessment of October 2004 noted that 
outpatient examiners had reported alcohol 
on his breath.  The veteran at that time 
noted that he only had sporadic use of 
alcohol for the past three years, but for 
most of this period had remained sober 
and abstinent from drugs and alcohol.  

The examiner must determine whether or 
not the veteran's service-connected PTSD 
(acting alone) has rendered him incapable 
of obtaining and maintaining 
substantially gainful employment.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

4.  Finally, readjudicate the veteran's 
claim for TDIU, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


